Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 10, 2022

The Court of Appeals hereby passes the following order:

A22D0191. PATRICK BARNES v. RICHMOND COUNTY CONSTRUCTORS.

      Patrick Barnes seeks to appeal an adverse workers’ compensation decision
made in favor of Richmond County Constructors (the “Employer”) and American
Zurich Insurance Company (the “Insurer”). The record shows that after the Appellate
Division of the State Board of Workers’ Compensation (the “Board”) affirmed the
administrative law judge’s decision, Barnes appealed to the superior court. On
October 21, 2021, the superior court held a hearing and it entered an order purporting
to affirm the Board’s award on November 18, 2021. On December 16, 2021, Barnes
filed an application for discretionary appeal from the November 18, 2021 order. The
Employer and Insurer, however, argue that Barnes’s appeal to the superior court was
previously affirmed by operation of law, rendering the superior court’s order a nullity
and Barnes’s application for discretionary appeal untimely. We agree.
      OCGA § 34-9-105 (b) provides, in relevant part, that “the decision of the board
shall be considered affirmed by operation of law if no order of the court dispositive
of the issues on appeal has been entered within 20 days of the date of the hearing.”
Here, because a hearing was held on October 21, 2021, the Board’s award was
affirmed by operation of law on November 10, 2021, the 20th day from the date of
the hearing. This is the date that controls for purposes of filing a timely application
for appeal. See OCGA § 34-9-105 (d); Coronet Carpets v. Reynolds, 199 Ga. App.
383, 383 (405 SE2d 103) (1991). The superior court’s subsequent award was a mere
nullity. See MacKenzie v. Sav-A- Lot Food Store, 226 Ga. App. 32, 34 (1) (485 SE2d
559) (1997).
      In order for this Court to have jurisdiction, we must have a timely filed
application for discretionary appeal. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). An application is timely if it is filed within 30 days of the entry of the order
the applicant seeks to appeal. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582
(420 SE2d 393) (1992). Thus, Barnes had to file his application within 30 days of
November 10, 2021, the date that the Board’s decision was affirmed by operation of
law. His application – filed on December 16, 2021 – is untimely. Accordingly, this
application for discretionary appeal is hereby DISMISSED for lack of jurisdiction.
See OCGA § 5-6-35 (d); Hill, 204 Ga. App. at 582.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.